REASONS FOR ALLOWANCE

Claims 2-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claims 5 and 10, the prior art fails to teach or render obvious the plate-type heat exchanger (or a vehicle air conditioning system comprising the plate-type heat exchanger) combination as recited, and in particular comprising a plurality of concave portions formed at positions corresponding to positions of the plurality of second support protrusions on a rear surface of the low temperature low-pressure plate so as to ensure a flow rate of the first refrigerant flowing through the first heat exchange passage, and wherein each of the plurality of first support protrusions and each of the plurality of second Support protrusions are disposed not to overlap each other so as to prevent each of the plurality of first support protrusions from being positioned inside the concave portion formed on an opposite location of a corresponding one of the plurality of second support protrusion; wherein each of the plurality of first support protrusions is formed lower than a height of a corresponding one of the plurality of second support protrusions and supports the upper plate and the low-temperature low-pressure plate so as to maintain a gap; wherein each of the plurality of second support protrusions supports the high- temperature high-pressure plate so as to maintain a gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763